Citation Nr: 0715945	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-03 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability. 

2.  Entitlement to service connection for an ear disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The veteran did not incur a bilateral knee disability in 
service.  

2.  The veteran did not incur an ear disorder in service.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral knee disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for an ear disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in August 2003.  This letter 
also informed the veteran of the information and evidence 
necessary to substantiate a claim of service connection.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims.  In terms of any 
notification regarding downstream elements, because of the 
denial of the issues below, any such downstream elements are 
rendered moot.  Accordingly, the veteran is not prejudiced by 
the Board's consideration of the pending issues.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the August 
2003 letter, which advised the veteran to provide the RO with 
any evidence that might support her claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records and private records 
identified by the veteran.  The veteran has not received 
medical treatment through VA.  She has not indicated the 
presence of any outstanding relevant records and has not 
requested VA's assistance in obtaining any other evidence.  
Regarding whether a VA examination is warranted, as described 
below in greater detail, there is no indication that the 
veteran's claimed disabilities had their onset in service.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations and Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran is claiming that she chronically injured her 
knees in service and that she incurred a bilateral ear 
disorder resulting from a high fever in service.  The 
veteran's service medical records are silent with respect to 
treatment for these disorders.  At a July 2005 Decision 
Review Officer hearing, the veteran made her contentions and 
complained of continued bilateral knee pain and bilateral ear 
infections, but stated that since her discharge she has not 
sought treatment for these disorders.  Private treatment 
records from the Well Med Clinic fail to reveal any diagnosis 
of a bilateral knee disability or bilateral ear disorder.  

Service connection for a bilateral knee disability and 
bilateral ear disorder is not established.  The Board 
appreciates the veteran's testimony regarding her in-service 
experiences, but notes that as a lay person she is not 
competent to diagnose and comment on the etiology of her 
claimed disorders.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Accordingly, there being no competent 
medical evidence of an in-service event, injury or disease as 
well as a current diagnosis of the veteran's claimed 
disabilities, the preponderance of the evidence is against 
her claims and they must be denied.  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for an ear disorder is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


